UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DJAMEL AMEZIANE,                          )
                                          )
               Petitioner,                )
                                          )
            v.                            ) Civil Action No. 05-392 (ESH)
                                          )
BARACK OBAMA, et al.,                     )          UNDER SEAL
                                          )
                                          )
               Respondents.               )
__________________________________________)


                                             ORDER

          For the reasons stated in the accompanying Memorandum Opinion [Dkt. No. 364], it is

hereby

          ORDERED that petitioner’s motion for habeas relief [Dkt. No. 351] is DENIED; it is

further

          ORDERED that respondents’ motion to dismiss [Dkt. No. 358] is GRANTED; and it is

further

          ORDERED that this case is DISMISSED.

          SO ORDERED.




                                                                       /s/
                                                            ELLEN SEGAL HUVELLE
                                                            United States District Judge

Date: July 21, 2014